Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 March 2020, 10 April 2020 and 19 May 2021 were filed and are being considered by the examiner.
Allowable Subject Matter
Claims 24-55 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 24-55 is the inclusion of the limitations of an applicator for applying a coating agent to a component, said applicator that includes a sealing element, which fluidically separates the actuator chamber from the nozzle chamber in order to avoid contamination of the actuator chamber with the coating agent in the nozzle chamber, wherein the sealing element is designed such that the individual valve needles can be displaced independently of one another without a displacement of one of the valve needles affecting the opening and closing of the nozzles at the adjacent valve needle.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Herre et al (US 10,807,110) disclose an applicator comprising a first coating agent connection for feeding a first coating agent, a first coating agent strand, which extends in the applicator from the first coating agent connection and carries the first coating agent, and a first valve, which is arranged in the first coating agent strand and controls the flow of the first coating agent.  Ciardella et al (US 2014/0252105) disclose a method and apparatus for dispensing minute quantities of highly viscous material from a jetting needle when an expelling mechanism is activated using a nozzle plate with a jetting chamber having a top formed by a diaphragm and a bottom in fluid communication with a jetting needle.  Hoen et al (US 2013/0000758) disclose a fluid pumping device that includes a piezoelectric actuator externally coupled to a microfluidic device. The piezoelectric actuator has an axial displacement along a lengthwise axis responsive to application of a bias voltage.  Wallsten et al (US 9,108,424) disclose a valve jet printer that includes a solenoid coil and a plunger rod having a magnetically susceptible shank. A first end of the shank and at least a portion of the shank are received within a bore of the solenoid coil.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AN H DO/Primary Examiner, Art Unit 2853